Chalmers, J.,
delivered the opinion of the court.
The words, “ one bay mare,” contained in a trust-deed, there being nothing else to identify the particular animal referred to, constitute an insufficient description, and render the instrument void as to a purchaser for value, who has no other notice of the rights of the parties than that afforded by the record of the conveyance. Nicholson v. Karpe, 58 Miss. 36 ; Kelley v. Reid, 57 Miss. 89.
The allowance of attorney’s fees, by way of damages to the •defendant, was improper. Such an allowance in replevin can •only be made under circumstances' which would warrant the imposition of punitory or exemplary damages, and even then is denied in some of the States. Nothin»- like wilful wrona. *388fraud, malice, or oppression having been shown here, the allowance was erroneous. Wells on Replev., sects. 576, 577.
Reversed, with leave to have affirmance on entry of remit-titur.